 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 162 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2009 
Mr. Nye submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that any attempt at health care reform should ensure that patients have the right to choose their health care providers. 
 
 
Whereas a patient’s freedom to choose health care providers based on the patient’s specific health needs, creates an initial trust and positive rapport between the patient and the provider;  
Whereas it is important to create trust and a positive rapport between the patient and health care provider in order to maximize quality and ensure the best possible outcome of care; 
Whereas adherence, compliance of care, and treatment rely on the patient’s trust of the provider to understand the patient’s health needs; 
Whereas a patient may perceive mandated care, by a health care provider that the patient did not choose, as care that does not address the patient’s needs, the patient may be then less likely to comply with treatment, which could lead to medical complications that end in increased health care system costs and diminished results;  
Whereas having good rapport, as well as open and frequent communication, with a provider is essential to creating a reassuring experience for the patient and will help the patient feel confident about the treatment recommended by the provider; 
Whereas a strong patient-provider relationship may limit overutilization of expensive tests and medical imaging; 
Whereas honest and maintained communication between a patient and a provider creates a complete record of the patient’s health history, which aids in determining susceptibility to particular diseases and medical conditions, creating a more accurate diagnosis and effective plan for treatment;  
Whereas when a medical problem becomes worrisome, painful, or is difficult to diagnose, it is natural that a patient might wish to seek care from a physician, specialist, or a medical facility that is known to have particular expertise and a patient who is close to a primary provider is more likely to consult that provider to find a specialist who most fits the patient’s needs;  
Whereas a patient who has not chosen a provider, and a positive relationship does not exist with the provider, is more likely to physician shop which may result in delayed care or inadequate service; and 
Whereas a patient that respects, trusts, and positively relates to a health care provider will be more likely to seek consistent and preventive care and, without these, a patient’s treatment of disease or chronic illnesses is likely to worsen and medical complications may quickly arise: Now, therefore, be it  
 
That the Congress— 
(1)commits to uphold a patient’s right to choose the patient’s health care provider; and 
(2)recognizes that patient choice results in— 
(A)higher quality of patient care; 
(B)lower overall costs; and 
(C)more effective treatment outcomes. 
 
